Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2021 has been entered.
3.	Claims 1-20 are cancelled.
4.	Claims 21, 30 and 34 are amended.
5.       Claims 21-40 are pending.

Response to Argument
6.	 	Applicant’s argument stats that Josefsberg does not teach, at least, prior to connecting to the first server: selecting, by the client, a random subset of addresses from the plurality of addresses, the random subset of addresses comprising a second address identifying a second server.
In response,
 Examiner, respectfully disagrees with the applicant’s argument. Upon further consideration of the prior art of the record, Josefsberg discloses prior to connecting to the list [i.e. client sends connection request with IP address xxx.xxx.xxx.197 ( (i.e. first server); client sends connection request with different IP address i.e. xxx.xxx.xxx.199 ( while client attempts to connect to first sever, client sends a second request to second IP address, i.e. prior to connecting to the first server, selecting the second IP address, i.e. xxx.xxx.xxx.199 identifies server 530[i.e. second server]) the second IP address, i.e. xxx.xxx.xxx.199 identifies server 530[i.e. second server]). Therefore as recited above, both Josefsberg teaches the above limitation.

7.	Applicant's arguments filed 07/29/2021 have been fully considered but are moot in view of new ground(s) of rejection.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


9.	The claims 21, 26-27, 30, and 34 are rejected under 35 U.S.C 103(a) as being unpatentable over Josefsberg et al. (US 20090222582 A1) hereinafter referred as Josefsberg  in view of Sundaresan et. al. (US 20030033412 A1) hereinafter referred as Sundaresan.
Regarding claims 21, 30 and 34, Josefsberg discloses a method for establishing a session with a clustered server environment, the method comprising:
 receiving, at a client, a plurality of addresses, wherein each address of the plurality of addresses identifies a server in the clustered server environment ([see paragraph 0016 and 0019] client receives a list of IP address from the DNS server); 
sending, from the client, a first request to connect to a first server identified by a first address of the plurality of addresses ([see paragraph 0016] client application tries to connect to the first IP address listed in the DNS resolver cache); 
prior to connection to the first server, selecting, by the client, a random subset of addresses from the plurality of addresses, the random subset of addresses comprising a second address identifying a second server ([paragraph0019-0020, 0050- 0054, see also Fig1 and 5] upon selection of the optimal IP address, the client 520 attempts to list [i.e. client sends connection request with IP address xxx.xxx.xxx.197 and when connection fails; client sends connection request with different IP address i.e. xxx.xxx.xxx.199 (i.e. prior to connecting to the first server the second IP address, i.e. xxx.xxx.xxx.199 identifies server 530[i.e. second server]) the second IP address, i.e. xxx.xxx.xxx.199 identifies server 530[i.e. second server]); and 
sending, from the client, a second request to connect to  the second server ([paragraph0019-0020, 0050- 0054, see also Fig1 and 5])
 wherein the second server is different from the first server ([paragraphs 0050- 0054, see also Fig.1 and 5] upon selection of the optimal IP address, the client 520 attempts to establish a connection with the server 530. However, per a failure block 618, the connection fails. Receiving a list of IP addresses...selecting a best IP address from the list [i.e. client sends connection request with IP address xxx.xxx.xxx.197 and when connection fails; client sends connection request again with different IP address i.e. xxx.xxx.xxx.199 (i.e. sending, from the client, second request)), and  wherein the second server is different from the first server ([paragraphs 0054, see also Fig1,4 and 5] second IP address, i.e. xxx.xxx.xxx.199 is different from first  IP address i.e. xxx.xxx.xxx.197).
Josefsberg may not explicitly disclose receiving, from the second server in response to the second request, a first indication of success and based on the first indication of success, connecting to the second server.

based on the first indication of success, connecting to the second server ([see paragraph 0010] second request message is sent to `cluster` requesting second connection information for connecting to `server`, where the requested second connection information corresponds to the second server.  A second reply message containing the requested second connection information is received from `cluster`, the client application is connected to `server` on `cluster` based on the received second connection information).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the teaching of Josefsberg and include receiving, from the second server in response to the second request, a first indication of success and based on the first indication of success, connecting to the second server using the teaching of Sundaresan. One of ordinary skill in the art would have been motivated to do so in order to efficiently connect client to specified server.

Regarding claims 26 and 39, Josefsberg in view of Sundaresan discloses claim 21 as recited above. Josefsberg further discloses wherein the plurality of addresses are received from a name resolution service ([se paragraphs 0016 and 0019])

Regarding claim 27, Josefsberg in view of Sundaresan discloses claim 26 as recited above. Josefsberg further discloses, wherein the name resolution service comprises a domain name system serve ([see paragraphs 0017-0019])

10.	The claims 22-23, 31 and 36 are rejected under 35 U.S.C 103(a) as being unpatentable over Josefsberg et al. (US 20090222582 A1) hereinafter referred as Josefsberg in view of Sundaresan et al. (US 20030033412 A1) hereinafter referred as Sundaresan.and in further in view of Chen et al. (US20060047751)  hereinafter referred as Chen.
Regarding claims 22 and 35, Josefsberg in view of Sundaresan discloses claim 21 as recited above. Josefsberg in view of Sundaresan may not explicitly disclose receiving, from the first server in response to the first request, a second indication of success comprising a first load indication for the first server. However Chen discloses receiving, from the first server in response to the first request, a second indication of success comprising a first load indication for the first server ([see paragraphs 0019, 0037 and AB.] when a server initially receives a client request, it randomly selects another of the plurality of servers, referred to as a first-chance server, and forwards the request to this server.  Upon receiving the request, the first-chance server determines if it is overloaded and if not, processes the request).

Regarding claims 23, 31 and 36, Josefsberg in view of Sundaresan discloses claim 21 as recited above. Josefsberg in view of Sundaresan may not explicitly disclose wherein the first indication of success comprises a second load indication for the second server and further comprising: comparing the first load indication and the second load indication to determine the second server has a lighter load than the first server. However. Chen discloses, wherein the first indication of success comprises a second load indication for the second server and further comprising: comparing the first load indication and the second load indication to determine the second server has a lighter load than the first server ([see paragraphs 0020-0021] if the first-chance server is more heavily loaded than the next-neighbor server, it forwards the request to the next-neighbor server. the next-neighbor server processes the request, forwarding the response either directly to the client).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the teaching of Josefsberg in view of Sundaresan and include wherein the first indication of success comprises a second load indication for the second server and further comprising: comparing the first load indication and the 

11.	The claims 24-25 32 and 37-38 are rejected under 35 U.S.C 103(a) as being unpatentable over Josefsberg et al. (US 20090222582 A1) hereinafter referred as Josefsberg in view of Sundaresan et al. (US 20030033412 A1) hereinafter referred as Sundaresan and in further in view of Lee et al. (US 7562129 B1)  hereinafter referred as Lee.

Regarding claims 24 and 37, Josefsberg in view of Sundaresan discloses claim 21 as recited above. Josefsberg in view of Sundaresan may not explicitly disclose wherein the first address and the second address are randomly selected from the plurality of addresses. However Lee discloses wherein the first address and the second address are randomly selected from the plurality of addresses ([see col 8 lines 54-56 Name server 82 may select the different service selection server 71 randomly from other available service selection servers 71).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the teaching of Josefsberg in view of Sundaresan and include wherein the first address and the second address are randomly selected from the plurality of addresses using the teaching of Lee. One of ordinary skill in the art 
Regarding claims 25, 32 and 38, Josefsberg in view of Sundaresan discloses claim 21 as recited above. Josefsberg in view of Sundaresan may not explicitly disclose wherein the second request is sent a predetermined period of time after sending the first request.  However Lee discloses wherein the second request is sent a predetermined period of time after sending the first request ([see col 8 lines 42-60] if the response time becomes excessive (i.e. the response time exceeds a threshold time) then user software 80 sends a request to name server 82 that it be connected to a different service selection server 71 (step 95).  Currently available name servers 82 support requests from client software to be connected to a different server.  The threshold time may be a preset value which is provided in user software 80 or may be a value which is computed from previous response times experienced by software 80.  Name server 82 returns the address of a different service selection server 71 for the user software 80 to connect to.  Name server 82 may select the different service selection server 71 randomly from other available service selection servers 71.  User software 80 then connects to the new service selection server 71.  The result is that the loads on service selection servers 71 tend to become balanced because user software 80 which is experiencing unacceptable response times from a service selection server 71 will switch to a different service selection server 71. Name server 82 may select the different service selection server 71 randomly from other available service selection servers 71).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the teaching of Josefsberg in view of Sundaresan 

12.	The claim 28 is  rejected under 35 U.S.C 103(a) as being unpatentable over Josefsberg et al. (US 20090222582 A1) hereinafter referred as Josefsberg in view of Sundaresan et al. (US 20030033412 A1) hereinafter referred as Sundaresan and further in view of Hawley (US 20050228884 A1)
Regarding claim 28, Josefsberg in view of Sundaresan discloses claim 21 as recited above. Josefsberg in view of Sundaresan may not explicitly disclose losing connection with the second server; sending a reconnection request to the second server; and reconnecting to the second server. However, Hawley discloses losing connection with the second server ([see paragraph 0037] in the event that a connection cannot be established, or a connection that has been established subsequently fails); sending a reconnection request to the second server ([see paragraph 0037] the client 1 attempts to reconnect to the same server); and reconnecting to the second server ([see paragraph 0037]) the reconnection to the server [i.e. second server).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the teaching of Josefsberg in view of Sundaresan and include losing connection with the second server; sending a reconnection request to the second server; and reconnecting to the second server using the teaching of 

13.	The claims 29, 33 and 40 are rejected under 35 U.S.C 103(a) as being unpatentable over Josefsberg et al. (US 20090222582 A1) hereinafter referred as Josefsberg in view of Sundaresan et al. (US 20030033412 A1) hereinafter referred as Sundaresan and further in view of Lin et al. (US 20020073211 A1 ) hereinafter referred as Lin.
Regarding claims 29, 33 and 40, Josefsberg in view of Sundaresan may not explicitly disclose receiving a status message from the second server related to server performance; and in response to receiving the status message, sending, from the client, a new connection request to at least a third server, wherein the third server is part of the clustered environment; connecting to the third server; and providing, to the third server, a session identifier indicating a previously established session with the second server.. However Lin discloses receiving a status message from the second server related to server performance ([see paragraphs 0027 and Fig. 9] the load balancer is configured to balance the incoming load of browser requests among the webservers.  Once connected, the webservers may be configured to communicate amongst each other to share status information related to communication sessions between browsers and application servers); and in response to receiving the status message, sending, from the client, a new connection request to at least a third server, wherein the third server is part of the clustered environment, connecting to the third server ([see paragraph 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the teaching of Josefsberg in view of Sundaresan and include receiving a status message from the second server related to server performance; and in response to receiving the status message, sending, from the client, a new connection request to at least a third server, wherein the third server is part of the clustered environment; connecting to the third server; and providing, to the third server, a session identifier indicating a previously established session with the second server using the teaching of Lin. One of ordinary skill in the art would have been motivated to do so in order to provide better service to web browsers by facilitating secure communication between the web browser and the application server.  Since the state server retains the logged information related to the session during shutting down operation of the web server, the web server can retrieve the stored session information to continue the session between the browser and the application server. 


Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday-Friday 7:00 am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571-272-1000.

09/11/2021
/KIDEST MENDAYE/
Examiner, Art Unit 2457                                                                                                                                                                                      
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457